IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41340

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 436
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 1, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID WAYNE HENDERSON,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order revoking probation and requiring execution of concurrent unified six-year
       sentence with three-year determinate term for forgery, affirmed.

       Brady Law, Chartered; Eric D. Fredericksen, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Wayne Henderson pled guilty to forgery. Idaho Code § 18-3601. The district
court imposed a unified six-year sentence with a three-year determinate term to run concurrently
with another case, and retained jurisdiction. Following the period of retained jurisdiction, the
district court suspended the sentence and placed Henderson on supervised probation for a period
of five years. Subsequently, Henderson admitted to violating several terms of the probation and
the district court continued him on supervised probation for five years. Henderson admitted to
violating his probation a second time and the district court consequently revoked probation and
ordered execution of the original sentence. Henderson appeals, contending that the district court
abused its discretion when, upon revoking probation, it did not sua sponte reduce his sentence.



                                                1
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Henderson’s original
sentence without modification. Therefore, the order revoking probation and directing execution
of Henderson’s previously suspended sentence is affirmed.




                                                 2